Citation Nr: 1628379	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  08-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include injury residuals, degenerative disc disease, cervical paraspinal muscle strain, and cervical strain.  

2.  Entitlement to service connection for a multiple joint arthritic disorder to include the left shoulder, the hands, and the right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1972 to July 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Buffalo, New York, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for arthritis of multiple joints.  In February 2010, the RO denied service connection for cervical spine degenerative disc disease.  In September 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for arthritis of multiple joints; denied that claim on the merits; and remanded the issue of service connection for a cervical spine disorder to the RO for additional action.  The Veteran subsequently appealed the denial of service connection for arthritis of multiple joints to the United States Court of Appeals for Veterans Claims (Court).  

In July 2013, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the September 2012 Board decision which denied service connection for arthritis of multiple joints; and remanded that issue to the Board for additional action.  In May 2014, the Board, in pertinent part, remanded the issues of service connection for both a cervical spine disorder and arthritis of multiple joints to the RO for additional action.  

In November 2014, the RO granted service connection for right shoulder sprain residuals with acromioclavicular joint degenerative joint disease; assigned a 20 percent evaluation for that disability; granted service connection for left shoulder sprain residuals with humeral head cystic changes; assigned a 10 percent evaluation for that disability; granted service connection for both right knee patellofemoral syndrome with limitation of flexion and left knee patellofemoral syndrome with limitation of flexion; assigned 10 percent evaluations for those disabilities; effectuated those awards as of March 26, 2007; granted service connection for both right knee patellofemoral syndrome with limitation of extension and left knee patellofemoral syndrome with limitation of extension; assigned 10 percent evaluations for those disabilities; and effectuated those awards as of July 16, 2014.  

In July 2015, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in orthopedics.  In September 2015, the RO denied service connection for right hip osteoarthritis.  In November 2015, the requested VHA opinion was incorporated into the record.  In December 2015, the Board determined that the VHA opinion was insufficient and requested that the VHA opinion be clarified.  In December 2015, the requested amended VHA opinion was incorporated into the record.  In March 2016, the Veteran and his accredited representative were provided with copies of the VHA opinion and the addendum thereto.  In May 2016, the accredited representative submitted additional argument.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Cervical Spine Disorder

The Veteran's service treatment records and associated private clinical documentation  reflect that he was involved in multiple motor vehicle accidents; sustained several head injuries; and was seen for neck and spine complaints on numerous occasions.  Clinical documentation dated in July 1974 states that the Veteran complained of a "painful stiff neck."  He reported that while he "was performing normal duties at work, Air Freight Terminal, his neck suddenly stiffened."  On examination, the Veteran exhibited limited cervical spine flexion.  A diagnosis of right trapezius strain was advanced.  Private clinical documentation dated in June 1975 conveys that the Veteran had been involved in a motor vehicle accident.  He exhibited a severe laceration of the scalp and tenderness "to palpation throughout his entire spine."  Impression of "post-car accident with multiple abrasions, puncture wounds of left arm, elbow, and hand;" "contusion to both scapulae, chest;" "severe laceration of scalp," and "contusion, right tibia" were advanced.  Clinical documentation dated in August 1976 reports that the Veteran had been involves in a fight; was rendered unconscious for a period of time; and sustained head trauma.  The Veteran complained of a stiff neck.  Assessments of "trauma to the head" and "post-trauma" residuals were advanced.  

The report of a December 2009 VA spine examination states that the Veteran was diagnosed with cervical spine intervertebral disc disease.  

The report of an October 2012 VA spine examination states that the Veteran was diagnosed with cervical paraspinal muscle strain.  The examiner opined that "as the Veteran's complaints have consistently been about his low back and there are (sic) lack of any neck problems until chopping wood in 2005 it is less likely as not related to any low back injuries."  The VA nurse-practitioner failed to address either the Veteran's documented in-service head trauma and neck complaints or the prior diagnosis of cervical spine intervertebral disc disease.  

The report of a July 2014 VA spine examination states that the Veteran was diagnosed with cervical strain.  The examiner erroneously noted that: "[a]s per records, Veteran had complained of pain in back of neck only twice while in military on 7/12/74 and 8/11/76;" "[t]here is no record after that about Veteran having neck problems;" and "both episodes unrelated to his car accident in 6/22/1975 or the truck accident in 1985."  The VA physician further noted that "previous neck injuries appear to increase the risk of" developing cervical spine disorders including spondylosis."  He concluded that the Veteran's diagnosed cervical strain "may be due to risk factors like wear and tear of age, obesity, etc." and "in my opinion, [it is]not related to military service and not secondary to intervertebral disc syndrome for which Veteran is service-connected."  

The November 2015 VHA opinion and the December 2015 addendum thereto relate that: "[s]ervice treatment records revealed no complaints or treatment for cervical spine problems while on active duty in the military from September 6, 1972 thru July 31, 1995;" "[t]he first record of cervical service (sic) complaints with experience of chopping wood in 2005;" "[m]y review of the medical records from his active duty in the USAF as well as the records from the Veteran Administration do not demonstrate any injuries to the cervical spine while on active duty and it is noted that the first mention of cervical spine problems was approximately ten years following his discharge from active duty;" and "[t]herefore, my opinion is that it is less likely than not that his cervical spine problems are related to his military active duty."  As the VA physician failed to note the Veteran's documented in-service neck/cervical spine complaints and symptoms, the VHA opinion is of essentially no probative value.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficient VA spine evaluations of record, the Board finds that further VA cervical spine examination is necessary in order to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after September 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Arthritic Disorders

During the pendency of the instant appeal, service connection was established for right and left shoulder and right and left knee disorders.  The Veteran has not been afforded a VA examination which address the relationship, if any, between his claimed multiple joint arthritic disorder to include the left shoulder, the hands, and the right hip and his service-connected shoulder and knee disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his cervical spine and multiple joint arthritic disorders since September 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2015.  

3.  Schedule the Veteran for a VA examination to assist in determining the current nature and etiology of the Veteran's cervical spine and multiple joint arthritic disorders and their relationship, if any, to his documented in-service motor vehicle accidents and head trauma and/or service-connected disabilities.  

The examiner should advance an opinion as to the following questions:  

a.  Is it as likely not (i.e., probability of 50 percent or more) that any identified cervical spine disorder had its onset during active service; is etiologically related to the Veteran's documented in-service motor vehicle accidents, head trauma, and/or neck complaints ; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities?  

b.  Is it as likely not (i.e., probability of 50 percent or more) that any identified arthritic disorder, other than those for which service connection has been established, had its onset during active service; is etiologically related to the Veteran's documented in-service motor vehicle accidents; and/or is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities?  

Service connection is currently in effect for lumbar spine post-traumatic arthritis, right shoulder sprain residuals with acromioclavicular joint degenerative joint disease, left shoulder sprain residuals with humeral head cystic changes, left hip fracture residuals, right lower extremity radiculopathy, right knee patellofemoral syndrome with limitation of flexion, right knee patellofemoral syndrome with limitation of extension, left knee patellofemoral syndrome with limitation of flexion, left knee patellofemoral syndrome with limitation of extension, right inguinal hernia repair residuals, left inguinal hernia repair residuals, and temporomandibular joint dysfunction.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then adjudicate the issues on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

